Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/15/2020 are acceptable subject to correction of the informalities indicated below. 
Please submit Fig. 5 with text labeling in addition to the numerical labeling provided. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JASON EISENBERG on 3/29/2022.

The application has been amended as follows: 
	In the claims:
	
	1. (Currently Amended) A method for determining a parameter indicating quality of service for a wireless connection to a wireless telecommunications network, of the method comprising the steps of: 
	receiving sets of measurement information, at a network server, from a plurality of mobile devices connected to said at least one wireless telecommunications network about throughput rate of data between said plurality of mobile devices and said at least one wireless telecommunications network, each of said sets of information comprising at least:		data throughput rate measured at over a period of time at a respective one of  said plurality of mobile devices, 		a corresponding time of when said measurement is performed, and 		a corresponding location information of the respective one of said plurality of mobile devices at the corresponding time; and 
	calculating a quality-of-service parameter on the basis of said  for a time during which the wireless network was a determination of the congestion of the wireless network , at each of the plurality of mobile devices, with at least the steps of: 
	determining if a first set of conditions is fulfilled, and if said first set of conditions is fulfilled, initiating transmission of a sequence of probe packets, receiving response packets to transmitted probe packets, 
	determining latency from time difference of transmission time of a probe packet and reception time of a received response packet corresponding to the transmitted probe packet, and 
	determining if latency has increased more than a predetermined relative increase over a predetermined base latency value, and if the latency has increased more than a predetermined relative increase over a predetermined base latency value, determining that the wireless connection is congested;
	wherein the corresponding location information of each of the sets of measurement information falls within a section of a plurality of portions of a geographical area and the section is classified into a class of a plurality of classes of said portions based on different densities of the mobile devices.
	3. (Currently Amended) The method according to claim 1, wherein a determining of the predetermined base latency value further comprises using a collection of a plurality of latency measurement results.
4. (Currently Amended) The method according to claim 1, wherein a determining of the predetermined base latency value comprises a determination of the technology of the radio link of the wireless connection.  

	
6. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations for determining a parameter indicating quality of service for a wireless connection to a wireless telecommunications network, the operations comprising: 
	receiving sets of measurement information, at a network server, from a plurality of mobile devices connected to said at least one wireless telecommunications network about throughput rate of data between said plurality of mobile devices and said at least one wireless telecommunications network, each of said sets of information comprising at least:		data throughput rate measured at over a period of time at a respective one of  said plurality of mobile devices, 		a corresponding time of when said measurement is performed, and 		a corresponding location information of the respective one of said plurality of  mobile devices at the corresponding time; and 
	calculating a quality-of-service parameter on the basis of said  for a time during which the wireless network was a determination of the congestion of the wireless network , at each of the plurality of mobile devices, with at least the steps of: 
	determining if a first set of conditions is fulfilled, and if said first set of conditions is fulfilled, initiating transmission of a sequence of probe packets, receiving response packets to transmitted probe packets, 
	determining latency from time difference of transmission time of a probe packet and reception time of a received response packet corresponding to the transmitted probe packet, and 
	determining if latency has increased more than a predetermined relative increase over a predetermined base latency value, and if the latency has increased more than a predetermined relative increase over a predetermined base latency value, determining that the wireless connection is congested;
	wherein the corresponding location information of each of the sets of measurement information falls within a section of a plurality of portions of a geographical area and the section is classified into a class of a plurality of classes of said portions based on different densities of the mobile devices.
8. (Currently Amended) The non-transitory computer-readable medium according to claim 6, wherein a determining of said predetermined base latency value further comprises using a collection of a plurality of latency measurement results.
9. (Currently Amended) The non-transitory computer-readable medium according to claim 6, wherein a determining of said predetermined base latency value comprises a determination of the technology of the radio link of the wireless connection.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-4, 6-9, are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 1-4, A method for determining a parameter indicating quality of service for a wireless connection to a wireless telecommunications network, of the method comprising the steps of: 
	receiving sets of measurement information, at a network server, from a plurality of mobile devices connected to said at least one wireless telecommunications network about throughput rate of data between said plurality of mobile devices and said at least one wireless telecommunications network, each of said sets of information comprising at least:		data throughput rate measured at over a period of time at a respective one of 		said plurality of mobile devices, 		a corresponding time of when said measurement is performed, and 		a corresponding location information of the respective one of said plurality of 		mobile devices at the corresponding time; and 
	calculating a quality-of-service parameter on the basis of said sets of measurement information for a time during which the wireless network was congested, a determination of the congestion of the wireless network performed, at each of the plurality of mobile devices, with at least the steps of: 
	determining if a first set of conditions is fulfilled, and if said first set of conditions is fulfilled, initiating transmission of a sequence of probe packets, receiving response packets to transmitted probe packets, 
	determining latency from time difference of transmission time of a probe packet and reception time of a received response packet corresponding to the transmitted probe packet, and 
	determining if latency has increased more than a predetermined relative increase over a predetermined base latency value, and if the latency has increased more than a predetermined relative increase over a predetermined base latency value, determining that the wireless connection is congested;
	wherein the corresponding location information of each of the sets of measurement information falls within a section of a plurality of portions of a geographical area and the section is classified into a class of a plurality of classes of said portions based on different densities of the mobile devices…in combination with other limitations.


Regarding claim 6-9 A non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a processor, cause the processor to execute operations for determining a parameter indicating quality of service for a wireless connection to a wireless telecommunications network, the operations comprising: 
	receiving sets of measurement information, at a network server, from a plurality of mobile devices connected to said at least one wireless telecommunications network about throughput rate of data between said plurality of mobile devices and said at least one wireless telecommunications network, each of said sets of information comprising at least:		data throughput rate measured at over a period of time at a respective one of 		said plurality of mobile devices, 		a corresponding time of when said measurement is performed, and 		a corresponding location information of the respective one of said plurality of 		mobile devices at the corresponding time; and 
	calculating a quality-of-service parameter on the basis of said sets of measurement information for a time during which the wireless network was congested, a determination of the congestion of the wireless network performed, at each of the plurality of mobile devices, with at least the steps of: 
	determining if a first set of conditions is fulfilled, and if said first set of conditions is fulfilled, initiating transmission of a sequence of probe packets, receiving response packets to transmitted probe packets, 
	determining latency from time difference of transmission time of a probe packet and reception time of a received response packet corresponding to the transmitted probe packet, and 
	determining if latency has increased more than a predetermined relative increase over a predetermined base latency value, and if the latency has increased more than a predetermined relative increase over a predetermined base latency value, determining that the wireless connection is congested;
	wherein the corresponding location information of each of the sets of measurement information falls within a section of a plurality of portions of a geographical area and the section is classified into a class of a plurality of classes of said portions based on different densities of the mobile devices…in combination with other limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO 892
Document A discloses a radio communication system having quality measurement means configured to execute quality measurement related to a service quality in communication between a radio terminal and a radio station, and information collection means configured to collect information related to a location of the radio terminal to be a target for the quality measurement, the radio communication system comprising: means configured to associate the information related to the location of the radio terminal when a predetermined condition is satisfied in an execution period of the quality measurement with results of the quality measurement. However, it does not disclose the invention as claimed in the allowed claims.
Document B discloses reception of network load data. For instance, the network load data can provide indication of a utilization level extant in a wireless cellular network. The systems and methods, as a function of the utilization level, determine a congestion metric that indicates a level of congestion determined to have been experienced by a communication packet using the wireless cellular network device. Further, the disclosed systems and methods schedules transmission of communication packets to an end user device via the wireless cellular network device, as a function of the determined congestion metric. However, it does not disclose the invention as claimed in the allowed claims.
Document C discloses methods and apparatus for providing data services to devices at a customer premises. An exemplary method embodiment includes the steps of: switching from a first mode of operation to a second mode of operation with respect to providing data services to a user equipment device located at a customer premises upon detection of a first condition at the customer premises by a wireless base station; receiving, after switching into the second mode of operation, at the wireless base station a first data service request from the user equipment device; transmitting, in response to the first data service request, one or more data packets of a first data packet stream to the user equipment device via a first transmission path and transmitting one or more additional data packets of the first packet stream to the user equipment device via a second transmission path. However, it does not disclose the invention as claimed in the allowed claims.
Document D discloses  a method for detecting a section where congestion occurs in a data transmission path by a user equipment (UE) comprises receiving a first probe packet, receiving a second probe packet, measuring an interval in time of reception between the first probe packet and the second probe packet, determining whether the measured time interval exceeds a threshold, and determining whether a bottleneck occurs using a result of the determination and information contained in the probe packets, wherein the information contained in the probe packets is information about the time interval between the probe packets and transmission rates of load packets. However, it does not disclose the invention as claimed in the allowed claims.
	Document U discloses the quality of service for internet data usage of several mobile operators in the city Samarinda. The study was conducted using a mobile device and implemented in seven districts and four points in every district in the city of Samarinda. Measurements using the standard quality of TIPHON with some parameters such end-to-end delay, jitter, packet loss probability and throughput. From the measurement results, based on standard QoS TIPHON, the average value of packet loss are in the good category. Latency delay value is very high, above 400 ms, which is a bad category. Delay variation (jitter) of each ISP is different, with the average value of jitter is more than 50 ms. The measurement results show that the jitter at each site are in a bad category. However, it does not disclose the invention as claimed in the allowed claims.
	Document V discloses a routing metric specifically designed for WMNs is proposed. The Interference-Aware Routing metric (IAR) uses MAC-level information to measure the share of the channel that each link is able to utilize effectively. As a result, paths are selected that exhibit the least interference. Simulations show that utilizing this
metric provides significant performance improvements in terms of end-to-end delay compared to several existing metrics. However, it does not disclose the invention as claimed in the allowed claims.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461